Citation Nr: 1434709	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to July 1963, followed by service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a videoconference Board hearing, which was scheduled for June 2014.  In May 2014, the Veteran filed a written withdrawal of his request for a Board hearing.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with a review of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to loud noise exposure from serving as an aircraft mechanic.  His service personnel records from his regular active service reflect that his military occupational specialty was that of an aircraft maintenance specialist, and it indicates that he worked on the flight line while serving in Korea.  Therefore, loud noise exposure is shown.  See also Hearing Conservation Data, February 1960.

The Veteran was provided with a VA audiological examination in October 2009, which report reflects that pure tone speech thresholds were 60 decibels at 3000 and 4000 hertz bilaterally.  As such, the VA criteria for a current hearing loss disability under 38 C.F.R. § 3.385 have been met bilaterally.

With regard to the Veteran's service treatment records, the Board notes that a June 1960 record reflects the Veteran had a blocked left ear.  A May 1962 record reflects that the Veteran complained of decreased hearing in his right ear, that "considerable" cerumen was removed, and that he reported his hearing improved at that time.  His May 1963 separation examination report reflects no increased thresholds from the time of enlistment, except that the left ear threshold at 4000 hertz increased from 10 to 15 decibels (having converted from ASA to ISO).  

Notably, the Veteran's service treatment records in the claims file also include an October 1982 examination report and report of medical history, apparently for enlistment or re-enlistment in the Air Force Reserves.  The October 1982 enlistment or re-enlistment examination report reflects some increased thresholds since his May 1963 separation examination (and since the January 1960 enlistment examination).  A diagnosis of left ear mild low and high frequency hearing loss was noted, as well as a notation to wear ear protection in hazardous noise areas.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  This generally includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C. § 101(24), 106(d) (West 2002).

The Board finds that it is unclear whether the Veteran had periods of active service, ADT, or IDT in the Air Force Reserves following his period of regular active duty from 1960 to 1963, including whether he had such duty around the time of the October 1982 examination showing diagnosed left ear hearing loss.  Therefore, the Board finds that a remand is required so that any outstanding service personnel records and service treatment records relating to the Veteran's service in the Air Force Reserves after July 1963 may be associated with the claims file.  A record of his periods of active duty, ADT, and IDT should also be requested.

Post-service, none of the VA treatment records associated with the claims file reflect any treatment for or diagnosis of hearing loss.

The October 2009 VA examiner opined that the Veteran's hearing loss is less likely than not related to his active service, and reasoned that his hearing was within normal limits at the time of separation from service.  The Board is mindful, however, that reference to normal hearing at separation alone does not constitute adequate reasoning.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, as noted above, the Veteran's service treatment records show some shifts in thresholds from the time of enlistment in January 1960 to the time of the separation examination in May 1963, which also were not addressed or acknowledged by the VA examiner.  Therefore, the Board finds that a remand is necessary so that a new VA medical opinion may be obtained that includes a thorough rationale beyond citing normal hearing at separation from service.

The Board adds that after the October 2009 VA examination, the Veteran submitted several articles in support of his claim, which articles discuss various decibel levels of noise exposure, the variability of the whispered voice test, and what constitutes a significant thresholds shift.  One article from Memtech Acoustical Noise Control reflects that propeller aircraft noise is generally at around 120 decibels, and that auditory nerves can be damaged at 90 decibels.  Therefore, on remand, the VA examiner should also review and address these articles in providing the addendum VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources copies of the Veteran's service personnel records and service treatment records relating to his service in the Air Force Reserves, including a record of his periods of active service, ADT, and IDT.  Note that an October 1982 examination report in the claims file indicates that the Veteran enlisted or re-enlisted as a reservist, and that his unit was the 92d APS.

2.  After the above development has been completed, obtained an addendum VA medical opinion from the same VA examiner who prepared the October 2009 VA examination report to clarify whether the Veteran's bilateral hearing loss is "at least as likely as not" (50-50 probability) related to his active service, or to any confirmed subsequent periods of ADT or IDT in the Air Force Reserves.  

Please ask the VA examiner to address the articles submitted by the Veteran in support of his claim, including articles relating to various decibel levels of exposure (e.g., 120 decibels from propeller aircraft, and that nerve damages begins at 90 decibels), the variability of the whispered voice test, and what constitutes significant threshold shifts.

Also, please ask the VA examiner to address the shifts in pure tone thresholds shown between the January 1960 and May 1963 examination reports, as well as any other relevant shifts in thresholds.

The examiner's attention is also directed to not only the May 1962 service treatment record showing a complaint of decreased right ear hearing and that cerumen was removed, but also the June 1960 record reflecting he had a blocked left ear.

Please note that reference to normal hearing at separation alone does not constitute adequate reasoning for any negative opinion.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

